EXHIBIT 99.4 First Quarter 2010 First Quarter 2010 Earnings Conference Call Earnings Conference Call April 29, 2010 April 29, 2010 1 2 First Quarter 2010 Earnings - Highlights •Core Results - $1.1 Billion vs. $407 Million in 1Q09 –Core EPS $1.32 (diluted) vs. $0.50 in 1Q09. •Net Income - $1.1 Billion vs. $368 Million in 1Q09 –EPS $1.31 (diluted) vs. $0.45 in 1Q09. –For comparability purposes, all prior period volumes, and volume based statistics, such as operating costs per barrel, are being stated on a pretax basis as we previously discussed. 2 3 *All Others include: Lower FX gains and higher operating costs. 1Q 09 Sales Price Sales Volume Exploration Expense All Others* 1Q 10 $2 ($ in millions) Higher DD&A Rate First Quarter 2010 Earnings - Oil & Gas Segment Variance Analysis - 1Q10 vs. 1Q09 •Core Results for 1Q10 of $1.819 B vs. $553 mm in 1Q09 –Results reflect significantly higher commodity prices and higher volumes, partially offset by fully expensing CO2 costs in 2010, and higher DD&A rates. 3 4 *All Others include: Lower operating and administrative costs, partially offset by higher CO2 costs. 4Q 09 Sales Price Sales Volume Exploration Expense All Others* 1Q 10 ($ in millions) Higher DD&A Rate First Quarter 2010 Earnings - Oil & Gas Segment Variance Analysis - 1Q10 vs. 4Q09 •Core Results for 1Q10 of $1.819 B vs. $1.813 B in 4Q09 –Similar sequential results reflect higher oil and natural gas prices, partially offset by increased DD&A rates, the effect of fully expensing CO2, and lower total volumes. 4 5 1Q104Q09 1Q104Q09 Reported Segment Earnings ($ mm)$1,819$1,643 Reported Segment Earnings ($ mm)$1,819$1,643 WTI Oil Price ($/bbl)$78.71$76.19 WTI Oil Price ($/bbl)$78.71$76.19 NYMEX Gas Price ($/mcf)$5.39$4.29 NYMEX Gas Price ($/mcf)$5.39$4.29 Oxy’s Realized Prices Oxy’s Realized Prices Worldwide Oil ($/bbl)$71.88$69.39 Worldwide Oil ($/bbl)$71.88$69.39 US Natural Gas ($/mcf)$5.62$4.37 US Natural Gas ($/mcf)$5.62$4.37 First Quarter 2010 Earnings - Oil & Gas Segment 5 6 First Quarter 2010 Earnings - Oil & Gas Segment Variance Analysis - 1Q10 vs. 4Q09 First Quarter 2010 Earnings - Oil & Gas Segment Variance Analysis - 1Q10 vs. 4Q09 1Q104Q09 •Oil and Gas Production Volumes (mboe/d) 743717 –sequential increase of over 3.5%. •Sequential production volume increase includes: –In Bahrain, daily volume increases of 2,000 bbl of oil and 126 mmcf of gas; –Domestic operations + 5 mboe/d largely in the Kern County discovery area; –Partially offsetting these increases were 5 mboe/d of lower volumes resulting from the Dolphin gas plant maintenance, which shut-in 50% of the production for approximately two weeks. 6 7 First Quarter 2010 Earnings - Oil & Gas Segment Variance Analysis - 1Q10 vs. 4Q09 First Quarter 2010 Earnings - Oil & Gas Segment Variance Analysis - 1Q10 vs. 4Q09 1Q104Q09 •Oil and Gas Sales Volumes (mboe/d) 726722 •Sales volumes were lower than the production volumes due to the timing of liftings of 13 mboe/d in the Middle East/North Africa and Latin America, of which 11 mboe/d were in Libya. •Exploration expense was $56 million in 1Q10. •Oil and gas cash production costs, excluding production and property taxes, were $10.05 a boe for 1Q10, compared to last year's twelve-month costs of $9.37 a boe.The increase reflects $0.32 a boe higher CO2 costs, due to our decision to expense 100% of CO2 injected beginning in 2010, and higher field support operations and maintenance costs. •Taxes - other than on income were $1.82 per boe for 1Q10 compared to $1.60 per boe for all of 2009.These costs, which are sensitive to product prices, reflect the effect of higher crude oil and gas prices in 2010. 7 8 First Quarter 2010 Earnings - Oil & Gas Segment Variance Analysis - 1Q10 vs. 4Q09 First Quarter 2010 Earnings - Oil & Gas Segment Variance Analysis - 1Q10 vs. 4Q09 •As a result of the factors discussed above, 1Q10, compared to 4Q09 benefitted by: –$174 million from higher prices; –$43 million lower exploration expense and, –$62 million of lower cash operating costs and G&A expense. •These gains were offset by: –the effect of lower liftings of $102 million; –the effect of two fewer sales days of $77 million; –higher DD&A rates of $69 million and, –higher CO2 costs of $25 million. 8 9 4Q 09 Sales Volume/Mix Operations/ Manufacturing* Sales Price All Others 1Q 10 $7 ($ in millions) *Higher energy and feedstock costs. First Quarter 2010 Earnings - Chemical Segment Variance Analysis - 1Q10 vs. 4Q09 First Quarter 2010 Earnings - Chemical Segment Variance Analysis - 1Q10 vs. 4Q09 •Core Results for 1Q10 of $30 mm vs. $33 mm in 4Q09 •Core Results for 1Q10 of $30 mm vs. $33 mm in 4Q09 –Reflects the continued weakness in domestic markets, particularly in the housing and construction sectors, and the significant margin erosion that was experienced through 2009 that carried into 1Q10. –Reflects the continued weakness in domestic markets, particularly in the housing and construction sectors, and the significant margin erosion that was experienced through 2009 that carried into 1Q10. 9 10 ($ in millions) ($ in millions) 4Q 09 Marketing and Trading Dolphin Pipeline All Others 1Q 10 $5 First Quarter 2010 Earnings - Midstream Segment Variance Analysis - 1Q10 vs. 4Q09 •Core Results for 1Q10 of $94 mm vs. $81 mm in 4Q09 –Increase in earnings was due to improved margins in the marketing and trading business, partially offset by lower pipeline income from Dolphin from the two-week partial shutdown of the gas plant for maintenance. –Phibro’s earnings for 1Q10 were not significant. 10 11 First Quarter 2010 Earnings - Capital Spending First Quarter 2010 Earnings -
